The appeal on this record in the case of Glenn L. Martin, defendant, against John D. Hospelhorn, receiver of the Baltimore Trust Company, plaintiff, is the fourth of four appeals on the docket of the January Term, 1938. The questions raised on these appeals have been stated and the views of the court set forth in the opinion filed *Page 280 
in the appeal of John D. Hospelhorn, receiver of the Baltimore Trust Company, against Philip L. Poe, trading as Philip L. Poe 
Co., which is No. 21 on the appeal docket of this court for the January Term, 1938. Ante, 242, 198 A. 582.
The defendant, Glenn L. Martin, after the Emergency Banking Act, Acts 1933, ch. 46, became effective, on March 4th, 1933, acquired and had registered in his name certain shares of the capital stock of the Baltimore Trust Company. The purchase was made on March 27th, 1933, and since that time the defendant has been the registered holder of the stock on the books of the corporation. On demurrer to the declaration to recover the assessment on these shares of stock, the court overruled the demurrer and gave judgment in favor of the plaintiff for the amount claimed.
For the reasons stated in the opinion filed in No. 21, there was no error in this ruling.
Judgment affirmed, with costs to the appellee.